United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.B., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, PHOENIX AREA INDIAN
HEALTH SERVICE, Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-262
Issued: May 19, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 17, 2014 appellant filed a timely appeal from a November 5, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to justify termination of appellant’s
medical and wage-loss compensation benefits for his accepted injury effective
November 5, 2014.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 26, 2012 appellant, then a 55-year-old maintenance mechanic, filed a
traumatic injury claim (Form CA-1) alleging that, on November 19, 2012, he was cleaning grass
from cracks in a ramp area when he fell forward and struck the top of his head on a pole. He
stated that, as a result of this event, he suffered head trauma and a concussion. OWCP accepted
the claim for a concussion without loss of consciousness on December 4, 2012. On February 14,
2013 it accepted the additional condition of postconcussion syndrome.
In a medical record dated November 19, 2012, Dr. Roy Teramoto, Board-certified in
pediatrics, stated that he was called to see appellant at 10:30 a.m. on the date of injury.
Appellant was sitting in a chair, had his head down with his eyes closed, and had clear mucous
dripping from his nose. He would respond to verbal questions but did not consistently provide a
coherent response. Appellant did not reportedly lose consciousness, but complained of a
headache and stumbling. Dr. Teramoto noted that appellant was a diabetic, on seizure
medication, and had previous surgery for a brain tumor in 2010.
In a radiological report dated November 19, 2012, Dr. Barbara E. Carr, a Board-certified
diagnostic radiologist, interpreted the results of a computerized tomography (CT) scan of
appellant’s brain. She stated an impression of postoperative changes with a craniotomy defect of
the right parietal bone, with no acute intracranial findings, and minimal inflammatory changes of
the paranasal sinuses.
On November 19, 2012 Dr. John B. Carson, Board-certified in emergency medicine,
stated that appellant was bending over at work and struck his head on a pipe. He noted that
appellant was not knocked out, but was stunned. Dr. Carson stated that appellant did not fall but
was struck on the top of his head. Appellant complained of headache and photophobia.
Dr. Carson noted, “[Appellant] was medicated for pain. Laboratory studies were checked. There
was no contraindication at discharge. [His] CT scan was negative except for postoperative
changes with a craniotomy defect. [Appellant] had a meningioma some years ago.” He assessed
appellant with a post-traumatic migraine.
In progress notes dated November 27, 2012, Dr. Antonio Rivera diagnosed appellant with
a concussion with residual symptoms and recommended that he rest at home for the next eight
days.2 He noted that appellant had postconcussion symptoms with no apparent neurological
deficit, but that he was still dizzy and had intense left shoulder pain. On December 5, 2012
Dr. Rivera stated that appellant should not work until December 10, 2012 unless cleared by a
neurologist.
By letter dated December 6, 2012, OWCP stated:
“The available medical records show that [appellant] currently takes nine
prescription medications for conditions including epilepsy, hypertension, type II
diabetes, hyperlipidemia, and depression. Because you hit an intervening object
2

Dr. Rivera’s certification in a medical specialty could not be confirmed with the American Board of Medical
Specialties or the American Osteopathic Association.

2

when you fell, we will not be required to determine the cause of the fall.
However, the claim is accepted only for a concussion without loss of
consciousness and not any of his preexisting conditions.”
On December 10, 2012 Dr. Rawinson D. Fernando, Board-certified in psychiatry and
neurology, stated:
“This is a 55-year-old male with multiple problems who has had meningioma
removed from the right parietal head region and has had seizures during this time
and it is unsure whether the seizure disorder is proceeding or after the surgical
evacuation [of] the meningioma.
“[Appellant] is on Keppra for the seizure disorder. On November 19, 2012 he
apparently had an accidental fall and hit his head on a pipe but no loss of
consciousness per [emergency room] notes.... [Appellant] apparently did not have
a seizure during this episode.”
He diagnosed appellant with a seizure disorder. Dr. Fernando noted:
“[Appellant] is having chronic headaches, dizziness, and other multiple
complaints which are not new to him. [He] should not be working on heights on
view of the history of seizure disorder. Seizure precautions need to be taken,
working with heavy machinery as he has a history of seizure disorder.
“Regarding [appellant’s] present injury, which made him go to the emergency
room, he has had no residual effect on him.”
In a note dated December 11, 2012, Dr. Rivera recommended that appellant return to
work the next day, with restrictions of working at ground level and no operation of machinery.
Additionally, he noted that, due to appellant’s left shoulder disability, he should do only clerical
or supervisory work, with no physical work as before.
Appellant was not working as of December 14, 2012 because the employing
establishment did not have work available within his restrictions.
By letter dated December 20, 2012, OWCP noted that claim number xxxxxx094 was
accepted for an August 2010 left shoulder rotator cuff sprain and arthropathy. On December 13,
2012 it denied a claim for recurrence under claim number xxxxxx094. Claim number
xxxxxx185 was accepted for a collapse due to heat exhaustion on September 17, 2012. OWCP
stated, “Please note that the claim is not accepted for any left shoulder condition as the medical
evidence in claims xxxxxx185 and xxxxxx094 do not demonstrate that a new condition or
material change of the left shoulder occurred when [appellant] collapsed due to heat exhaustion
on September 17, 2012.”
On December 28, 2012 OWCP referred appellant for a second opinion examination with
Dr. Thomas A. Schweller, Board-certified in psychiatry and neurology.

3

In a duty status report dated January 3, 2013, Dr. Rivera recommended that appellant
return to work with permanent restrictions of no more than 6 hours of continuous pulling/pushing
per day, 4 hours of continuous walking per day, 15 minutes of intermittent kneeling or twisting,
and no climbing, bending, stooping, or operating machinery. He also noted that appellant should
not continuously lift or carry more than 15 pounds or intermittently lift or carry 30 pounds.
On January 17, 2013 Dr. Schweller examined appellant and diagnosed him with a closed
head injury with concussion; postconcussion syndrome with balance impairment, cognitive
impairment, and headaches; cervical strain; and left shoulder strain with partial ankyloses. He
noted, “This gentleman has clear residual injuries from his work accident.... There continues to
be post[-]traumatic head syndrome associated with cognitive impairment, mood impairment,
dizziness, and headaches.... The findings are due to concussion.”
By letter dated February 15, 2013, OWCP informed appellant that he was to be placed on
the periodic rolls for compensation, effective January 4, 2013.
In a work capacity evaluation dated March 23, 2013, Dr. Rivera stated that appellant was
unable to work due to his postconcussion syndrome.
On July 26, 2013 appellant was seen by Drs. Paul E. Bendheim and Joshua A. Tobin,
Board-certified neurologists. They diagnosed appellant with postconcussive syndrome with
severe headaches and memory impairment; migraine headaches without aura; obstructive sleep
apnea treated with continuous positive airway pressure; status post meningioma; a single seizure
postsurgery in 2010; and diabetic distal sensory neuropathy. Drs. Bendheim and Tobin noted
that it was conceivable that a seizure could have been responsible for his fall in November 2012.
They recommended a magnetic resonance imaging (MRI) scan, an electroencephalogram (EEG),
laboratory evaluation, and a neuropsychological evaluation.
In a diagnostic report dated August 12, 2013, Dr. Tadesse Eshetu, a Board-certified
radiologist, interpreted the results of an MRI scan of appellant’s brain. He found no acute
intracranial process and no evidence of a traumatic brain injury or acute blood; mild sequale of
migrainous angiopathy versus chronic microangiopathic changes; minimal paranasal sinus
mucosal inflammation without evidence of acute sinusitis; and a status post right frontolateral
craniotomy with no residual mass identified.
In a report dated October 1, 2013, Dr. Tobin reiterated that appellant was off work status.
He noted that appellant was having trouble sleeping and depression. On December 4, 2013
Dr. Tobin reported that appellant had a sensation of déjà vu while driving, when he pulled over
to the side of the road and passed out. Appellant also had high levels of emotional distress. On
January 27, 2014 Dr. Tobin noted that appellant told him that he had no headaches prior to being
hit on the back of the head in August 2012. He further noted that when an opiate such as
hydrocodone is used, taking pain medications more than eight days per month tends to cause
headaches, and that this could be part of appellant’s problem as he was taking pain medication
daily. In a report dated February 17, 2014, Dr. Tobin stated that it was reasonable to attribute
appellant’s headaches to his injury and that it was not an aggravation of a preexisting condition.
Appellant remained disabled from work.

4

On June 19, 2014 OWCP referred appellant to Dr. Kenneth Stover, a neurosurgeon, for a
second opinion evaluation as to whether appellant was capable of some type of work or whether
he was at maximum medical improvement.3 Dr. Stover examined appellant on July 17, 2014.
He diagnosed appellant with postconcussion syndrome by history; cognitive and emotional
findings by history; and a status post right frontal convexity meningioma by history. Dr. Stover
stated, “At the present time, after review of [appellant’s] medical records and taking of his
history and performing neurologic exam[ination] it is difficult for me to arrive at the diagnosis of
postconcussive syndrome clearly. [His] headaches are not continuous which is not consistent
with the postconcussion syndrome, but are usually other cognitive and emotional changes are
associated. I am also not in favor of pseudotumor cerebri and not clear as to removal of spinal
fluid would produce much of an effect. I have no objective findings in [appellant] at the present
time.” He stated that appellant’s headaches were of unknown origin and therefore appellant was
not at maximum medical improvement because it was not known how they could be properly
managed.
On May 20, 2014 appellant underwent a successful lumbar puncture. There were no
complications.
On September 4, 2014 OWCP proposed to terminate appellant’s compensation for
medical benefits and wage loss, finding that the weight of the medical evidence established no
continuing residuals from postconcussion syndrome.
In a report dated September 29, 2014, Dr. Tobin responded to Dr. Stover’s second
opinion evaluation. He summarized his previous reports and examinations of appellant and
diagnosed him with pseudotumor cerebri and postconcussive syndrome. Dr. Tobin stated:
“I respectfully disagree with the conclusions that [appellant’s] headaches are
unrelated to is ICA injury and that he has no objective evidence of any disabling
condition in the report dated September 4, 2014. First, Dr. Stover argues that,
since his head pain is continuous, his head pain cannot be from postconcussive
syndrome. While postconcussive headaches can be intermittent, they can also be
continuous, as nowhere in the International Headache Society’s International
Classification of Headache Disorders ... is post-traumatic headache required to be
intermittent.... Dr. Stover also notes ... that the reason for his headaches has not
been established. In reality, it has ... the report never mentions any of my own
office notes ... in which [appellant] consistently reports disabling head pain. Two
different neurologists, myself and Dr. Bendheim, have opined that he has posttraumatic headaches. Finally, it is entirely reasonable that [appellant’s] headaches
are a direct result of his injury. First, he meets the IHS criteria for
post[-]traumatic headaches. Second, [appellant’s] head injury could have
specifically caused his pseudotumor pathology by way of causing increased
protein deposition on the arachnoid villi which reabsorb CSF fluid. Since the villi
would therefore be less efficient at absorbing CSF fluid, [stated] fluid would tend
to build up, increasing the pressure in his head. Also, because being overweight
3

Dr. Stover’s certification in a medical specialty could not be confirmed with the American Board of Medical
Specialties or the American Osteopathic Association.

5

is a significant risk factor for pseudotumor cerebri, it is possible that [appellant’s]
head injury led to depressed physical activity, that in turn led to weight gain.”
By letter dated October 8, 2014, OWCP informed appellant that it had determined a
conflict in the medical evidence existed between Drs. Tobin and Stover, and scheduled a referee
examination with a neurologist. The proposed termination would be reviewed once the referee
report had been received. The case record reveals that OWCP began the process of scheduling a
referee examination but did not receive a report from a referee examiner before terminating
appellant’s benefits.
OWCP finalized its termination of appellant’s medical benefits and wage-loss
compensation on November 5, 2014 without reference to a referee report. Instead, it based its
finalization of termination on Dr. Stover’s July 17, 2014 report, finding that the weight of
medical evidence rested with him.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.4 After it has determined that an employee has disability causally
related to his or her federal employment, OWCP may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.5 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability. To terminate authorization for medical treatment, OWCP must establish that a
claimant no longer has residuals of an employment-related condition, which requires further
medical treatment.6
FECA provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make the examination.7 The implementing regulations state that if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee or impartial examination and OWCP
will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.8

4

Gewin C. Hawkins, 52 ECAB 242, 243 (2001); Alice J. Tysinger, 51 ECAB 638, 645 (2000).

5

Mary A. Lowe, 52 ECAB 223, 224 (2001).

6

Id.; Leonard M. Burger, 51 ECAB 369, 369 (2000).

7

5 U.S.C. § 8123(a).

8

20 C.F.R. § 10.321.

6

To be of probative value, a medical opinion must be based on a complete factual and
medical background, must be of reasonable medical certainty, and be supported by medical
rationale.9 Medical rationale is a medically sound explanation for the opinion offered.10
It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background, must be given special weight.11
ANALYSIS
The Board finds that OWCP did not meet its burden to justify termination of benefits, as
there is an unresolved conflict in medical opinion between Dr. Stover and Dr. Tobin.12 For a
conflict to arise, the opposing physicians’ viewpoints must be virtually equal weight and
rationale.13 It is OWCP that bears the burden to justify modification or termination of benefits.14
OWCP based its decision to terminate appellant’s benefits on a July 17, 2014 report by
Dr. Stover, the second opinion physician, who conducted a physical examination and reviewed
his medical history. Dr. Stover concluded that the origin of appellant’s headaches were unknown
but that they were not consistent with the accepted condition of postconcussion syndrome.
In a September 29, 2014 report, Dr. Tobin indicated that appellant’s symptoms were in
fact consistent with postconcussion syndrome and that Dr. Stover’s July 17, 2014 report was
flawed. He additionally diagnosed appellant with pseudotumor cerebri, noting that his head
injury could have caused this pathology.
OWCP itself determined that a conflict in medical opinion existed between Drs. Stover
and Tobin and advised appellant as such in a letter dated October 8, 2014. Drs. Stover and Tobin
both reviewed appellant’s medical history and conducted physical examinations. However, their
findings are significantly divergent. Dr. Stover opines that appellant’s postconcussive syndrome
has resolved and is not currently the cause of his symptoms, whereas Dr. Tobin opines that
postconcussive syndrome and pseudotumor cerebri, both caused by the November 19, 2012
work-related injury, continued to be present. Thus, the Board finds that OWCP did not meet its
burden of proof to terminate appellant’s compensation benefits effective November 5, 2014. As
of that date a conflict in medical opinion existed between Dr. Stover and Dr. Tobin. Each
9

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

10

See Ronald D. James, Sr., Docket No. 03-1700 (issued August 27, 2003); Kenneth J. Deerman, 34 ECAB 641
(1983) (the evidence must convince the adjudicator that the conclusion drawn is rational, sound, and logical).
11

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

12

FECA provides that, if there is disagreement between the physician making the examination for OWCP and the
employee’s physician, OWCP shall appoint a third physician who shall make an examination. See 5 U.S.C.
§ 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).
13

Darlene R. Kennedy, 57 ECAB 414 (2006).

14

See Curtis Hall, 45 ECAB 316 (1994).

7

physician had the opportunity to examine appellant and review the diagnostic studies of record.
With respect to the existence and extent of any ongoing employment-related residuals, the Board
finds that the relevant and probative medical evidence is in equipoise.
As OWCP failed to base its decision on resolution of the opinion evidence, the Board
finds that it did not meet its burden of proof to terminate appellant’s benefits. Referral to an
impartial medical specialist is warranted. Accordingly, OWCP’s decision to terminate
appellant’s compensation and medical benefits is reversed.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation benefits effective November 5, 2014.
ORDER
IT IS HEREBY ORDERED THAT the November 5, 2014 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: May 19, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

